Citation Nr: 1139600	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  06-19 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for anxiety disorder, not otherwise specified (NOS), and dysthymic disorder.

2.  Prior to November 20, 2009, entitlement to an evaluation in excess of 10 percent for partial resection of the transverse colon.

3.  From November 20, 2009, entitlement to an evaluation in excess of 20 percent for partial resection of the transverse colon.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in January 2006 and October 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The January 2006 rating decision continued a 10 percent evaluation for partial resection of the transverse colon due to perforated transverse colon secondary to colonoscopy.  

On his VA Form-9 received in May 2006, the Veteran requested a BVA hearing at a local VA office.  However, according to an August 2010 statement, the Veteran withdrew his hearing request.

In the October 2009 rating decision, the RO continued a 40 percent evaluation for anxiety disorder, not otherwise specified, and dysthymic disorder; denied compensation under 38 U.S.C.A. § 1151 for residuals of a stroke, and denied entitlement to a TDIU.  However, in his notice of disagreement received in December 2009 the Veteran only expressed disagreement with the denial of an increased evaluation for his psychiatric disability and entitlement to a TDIU.  The Veteran did not express disagreement with the denial of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a stroke and therefore such issue is not in appellate status.

In a June 2010 rating decision, the RO increased the evaluation for residuals of partial resection of the transverse colon from 10 to 20 percent, effective November 20, 2009.  


On his VA Form-9 received in July 2010, the Veteran again requested a BVA hearing at a local VA office.  However, according to an August 2010 statement, the Veteran withdrew his hearing request.

The Board observes that the Veteran's prior appointment of the Wisconsin Department of Veterans Affairs as his representative was revoked in December 2010, and an internal VA document shows that Disabled American Veterans (DAV) acknowledged power of attorney on the same date.  DAV submitted written argument in August 2011 on behalf of the Veteran.

The record further shows that the RO, in a May 2011 decision, determined that new and material evidence had not been received to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a stroke, claimed as secondary to the partial resection of the transverse colon.  To date, the Veteran has not appealed such decision and it is not in appellate status.

The issues of entitlement to an increased evaluation for anxiety disorder, NOS, and dysthymic disorder and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to November 20, 2009, the Veteran's partial resection of the transverse colon was primarily productive of alternating constipation and diarrhea; moderate symptoms were not objectively shown.

2.  From November 20, 2009, severe symptoms of the partial resection of the transverse colon are not objectively supported by examination findings.




CONCLUSIONS OF LAW

1.  For the period prior to November 20, 2009, the criteria for an evaluation in excess of 10 percent for partial resection of transverse colon have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.114, Diagnostic Code 7329 (2010).  

2.  From November 20, 2009, the criteria for an evaluation in excess of 20 percent for partial resection of transverse colon have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.114, Diagnostic Code 7329 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

A recent decision by the United States Court of Appeals for the Federal Circuit (Federal Circuit) has addressed the notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Shinseki, 580 F.3d 1270  (Fed. Cir. 2009). 

With regard to the Veteran's colon claim, VCAA notice requirements have been satisfied by virtue of letters sent to the Veteran in December 2005, June 2007, July 2007, and June 2008.  Collectively, these letters informed him of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  The Veteran has also been advised as to how disability ratings and effective dates are assigned.  After the issuance of VCAA notice, the claim was readjudicated by way of supplemental statements of the case issued in June 2010, May 2011, and June 2011.  

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
The claims folder contains service treatment records, VA medical evidence, private medical evidence, and lay statements.  The Veteran has undergone VA examinations in conjunction with his claim.  The Board notes that in June 2007, the RO requested any records from the Social Security Administration (SSA) pertinent to the Veteran, however, in the following month, the SSA indicated that they had no records pertaining to the Veteran.  Thereafter, VA issued a July 2007 memorandum, indicating that it exhausted all efforts to obtain the records, and that any disability records of the Veteran from the SSA are unavailable.  Further efforts to obtain these records would be futile.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claim for Higher Evaluation 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 . 

In addition, if the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  

However, the United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Background

By way of history, in March 2004, the Veteran underwent a routine colonoscopy and during this procedure his colon was perforated.  According to a November 5, 2004 VA examination report, a diagnosis of perforate transverse colon secondary to colonoscopy in March 2004 requiring partial resection of the transverse colon with minimal residual symptoms primarily constipation was rendered.  Thereafter, the RO in a January 2005 rating decision, granted to the Veteran compensation for partial resection of his transverse colon secondary to a perforation sustained during a colonoscopy, pursuant to 38 U.S.C.A. § 1151, and assigned a 10 percent evaluation, effective March 10, 2004.

In October 2005, VA received the Veteran's claim for a higher evaluation for his colon disability.

In January 2006, the Veteran underwent at VA examination of the colon.  There were no signs of anemia, significant weight loss and malnutrition, fistulas, abdominal masses, or abdominal tenderness.  Palpation of the liver was normal.  The Veteran's overall general health was noted as fair.  The Veteran was described as slender.  Bowel sounds were normal, as was the rectal examination.  Diagnosis was status-post partial transverse colon resection with constipation.  The examiner stated that such disability mildly affected the Veteran's toileting and that no other daily activities were affected.

Received in January 2006 is a letter from the Veteran's sister in which she indicated that the Veteran was having bowel problems such as diarrhea and/or constipation.

In March 2007, the Veteran underwent a VA gastroenterology examination; he reported having a bowel movement every other day, and diarrhea 5 days per month.  He also reported occasional blood with hard stool.  On examination, the Veteran's overall general health was regarded as fair.  There were no signs of significant weight loss or malnutrition.  There were also no signs of anemia, fistula, abdominal mass, or abdominal tenderness.  Examination of the abdomen revealed normal bowel sounds in all quadrants.  There was a well-healed nontender midline incision measuring 25 cm.  The scar was intact without adherence or herniation.   Peri-rectal area was not inflamed or irritated.  There were few small external hemorrhoids, that were not inflamed and nontender.  The Veteran had normal rectal tone.  There was a small amount of light brown liquid stool in the vault.  No blood or fissures were evident.  It was noted that the Veteran was working part-time as a van driver for a halfway house.  He had been off from work due to vascular surgery and planned to return once the sutures came out.  Diagnosis was status-post partial transverse colectomy following bowel perforation from polypectomy during colonoscopy, healed, and no evidence of bowel obstruction.  The scar was nontender.  The Veteran's colon disability has no significant effects on general occupation effects but has effect on daily activities such as toileting.  

A VA colonoscopy conducted in July 2008 showed a normal appearing colonic anastomosis.

A VA gastroenterology note dated in November 2008 shows the Veteran's complaints of alternating diarrhea and constipation with each phase lasting several days.  The physician noted that the Veteran has chronic diarrhea alternating with constipation and weight loss.  There was concern of possible malabsorption secondary to chronic pancreatitis.  

X-rays of the abdomen taken in December 2008 showed evidence of fecal impaction in the rectum. There was no evidence of obstruction.

According to a May 2009 VA primary care urgent care note, the Veteran was continued on medication to treat diarrhea and a regular diet with fiber was ordered.

The Veteran underwent a VA "digestive conditions" examination in August 2009.  A hernia was not present.  It was noted that the surgical scar from the resection was no longer painful.  Diagnosis was colonic motility disorder with constipation and diarrhea.  His disability mildly affected his toileting.  The examiner opined that the Veteran's partial resection of the colon at least as likely as not caused his subsequent colonic motility disorder.  The examiner referred to medical treatise information and opined that the Veteran's distention, possibly with temporary colonic ischemia, as likely as not caused some disruption of the enteric plexus of the colon, resulting in the current motility disorder.

According to a November 2009 letter, a VA Chief of Staff indicated that the Veteran has been under his direct care since December 2007.  The physician stated in pertinent part that, as a result of the resection, the Veteran has had periods of bowel incontinence and continued to have problems with his bowels to the point of having flatulence which required him to be in the bathroom to ensure he would not have incontinence.  

According to a November 2009 letter, the Veteran's VA primary care physician since October 2008 reiterated what the Chief of Staff indicated in the above-noted letter, and added that the Veteran currently needed to wear pull-up briefs and pads at night due to his bowel incontinence.

During a VA examination of the rectum conducted in April 2010, the Veteran reported anal itching, burning, diarrhea, and pain.  On examination, there was evidence of semi-liquid light brown stool smeared on the buttocks and anus.  The examiner noted that the Veteran had alternating constipation and diarrhea, mostly diarrhea with fecal incontinence.  It was noted that he was weak and spent most of his time in bed or sitting.  He was diagnosed with hemorrhoids, secondary to the partial resection of the transverse colon, and is receiving VA compensation for such disability under 38 U.S.C.A. § 1151 (see May 2010 rating decision).  

According to a January 2011 VA general medical examination report, a diagnosis of status-post partial resection of the transverse colon due to perforated transverse colon, improved, healed abdominal scars, asymptomatic, was made.  The examiner noted that with regard to the Veteran's residuals of partial resection of the transverse colon, the Veteran was currently doing well in regards to his diarrhea as he identified an easy diet modification that was working well for him.  

According to a February 2011 letter, the Veteran's VA primary care physician reiterated his prior contentions as set forth in his November 2009 letter.


Legal Criteria and Analysis - Residuals of Colon Perforation

The Veteran contends that his VA compensated residuals of partial resection of the transverse colon warrant a higher evaluation that currently assigned.  As indicated, the record reflects that such disability was assigned a 10 percent evaluation under Diagnostic Code 7329 prior to November 20, 2009, and a 20 percent evaluation thereafter.

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating 
the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14; 38 C.F.R. § 4.113 (2010).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Diagnostic Code 7329, which provides ratings for resection of the large intestine provided that resection of the large intestine with slight symptoms is rated 10 percent disabling.  Resection of the large intestine with moderate symptoms is rated 20 percent disabling.  Resection of the large intestine with severe symptoms, objectively supported by examination findings, is rated 40 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7329.  

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Having reviewed the entire record, the Board finds that an evaluation in excess of 10 percent for the Veteran's residuals of colon resection is not warranted prior to November 20, 2009.  In this regard, the record shows that on VA examinations conducted in November 2004, January 2006, and March 2007, and August 2009, the Veteran's residuals of colon resection primarily included alternating constipation and diarrhea.  The disability mildly affected his toileting but otherwise did not have any other effects on his activities of daily living.  There were no signs of anemia, or significant weight loss and malnutrition on 2006 and 2007 VA examinations.  There was a concern of possible malnutrition in November 2008; however the record reflects that this was related to pancreatitis, a disability for which service connection is not in effect.  Moreover, when the Veteran was examined in August 2009, he had actually gained weight.  The Board finds that the Veteran's symptoms stemming from his colon resection were no more than slight prior to November 2009.  As the applicable evidence is not reflective of moderate symptoms during this time period, an evaluation higher than 10 percent is not warranted prior to November 20, 2009.

The evidence reflected an increase in symptomatology in November 2009, as the Veteran's physician indicated that the Veteran needed to wear pull-up briefs and pads at night due to bowel incontinence.  The Board has reviewed the subsequent evidence and concludes that the Veteran's colon resection is not productive of severe symptoms, nor have such been more nearly approximated.  In this regard, the applicable evidence continues to show that the Veteran experiences alternating episodes of chronic constipation and diarrhea.  The Board acknowledges that the Veteran reported feeling weak during his 2010 VA examination; however during his most recent VA examination in 2011, he reported that he had adapted to a new diet and that his diarrhea is "pretty much gone."  He also reported only occasional constipation which was alleviated with prune juice.  Lastly, the Veteran indicated that he had discontinued the use of the pull-ups and pads, and now used regular underwear.  Based on the foregoing, the Board finds that the Veteran's resection of colon since November 20, 2009 is not productive of severe symptomatology.  (The Board notes that a higher evaluation of 40 percent is the maximum available under Diagnostic Code 7329).  As such, an evaluation in excess of 20 percent is not warranted for the Veteran's colon resection since November 20, 2009.  Higher ratings under other related diagnostic codes is not shown to be warranted as there is no evidence of resection of the small intestine (Diagnostic Code 7328); fistula of the intestine (Diagnostic Code 7330); impairment of sphincter control (Diagnostic Code 7332); stricture of the rectum and anus (Diagnostic Code 7333); or prolapse of the rectum (Diagnostic Code 7334).  See 38 C.F.R. § 4.114 (2010).

The Veteran's statements as to the severity of his symptoms have been considered.  However, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991).  The preponderance of the evidence is against higher schedular ratings for the disability at issue in this case.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, in exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111   (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). 

In this case, the Board finds that the rating criteria contemplate the Veteran's service-connected resection of the transverse colon.  The evidence reflects that such disability is primarily productive of symptoms such as constipation and diarrhea, and this type of symptomatology is contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 


ORDER

For the appeal period prior to November 20, 2009, entitlement to an evaluation in excess of 10 percent for partial resection of the transverse colon is denied.

From November 20, 2009, entitlement to an evaluation in excess of 20 percent for partial resection of the transverse colon is denied.


REMAND

The Veteran also seeks a higher evaluation for his service-connected anxiety disorder, NOS, and dysthymic disorder, and entitlement to a TDIU.  Review of the record reflects that further development is necessary.

In a May 2011 statement, the Veteran requested that his anxiety disorder be re-evaluated as it had increased in severity. A review of the record shows that the Veteran last underwent a formal VA psychiatric examination in March 2011.  In light of the Veteran's statement, the Board finds that a contemporaneous VA examination to assess the current nature, extent and severity of his psychiatric disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181   (2007); Snuffer v. Gober, 10 Vet. App. 400, 403   (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim. 

As to the TDIU claim, the record contains conflicting opinions.  In this regard, both the Veteran's VA primary care physician and a VA Chief of Staff indicated, in November 2009 and 2011 letters, that the Veteran is unemployable.  However, in rendering these opinions they took into account the residuals resection of the transverse colon and psychiatric disability for which the Veteran is receiving VA compensation, as well as the Veteran's prior cerebral vascular accident (CVA), for which he has not established service connection or entitlement to VA compensation as if service-connected.  

According to a private November 2009 examination report, a physician from the department of neurology noted that the Veteran is status-post a right hemispheric CVA in a left hemiparesis, and opined that the Veteran is not able to perform any meaningful work.  A July 2010 VA treatment note shows that the Veteran had a CVA, was still quite debilitated and unsteady on his feet.  It was noted that the Veteran was unemployable.  

The Board further notes that VA examiners in August 2009, January 2011, and March 2011 separately opined that the Veteran's 38 U.S.C.A. § 1151 disabilities for which the Veteran is receiving VA compensation would not impose work restrictions in all fields of labor.  

Because the physicians who provided the positive opinions also referred to the Veteran's nonservice-connected CVA, it is unclear the Veteran's disabilities for which VA compensation under the provisions of 38 U.S.C.A. § 1151 has been awarded, either alone, or in the aggregate preclude employment.  On remand, the claim must be considered in the context of determining the effect of the VA 38 U.S.C.A. § 1151 disabilities in combination, not just in isolation, and examining whether other types of employment, if substantially gainful, are possible or feasible given the Veteran's level of education, special training, and previous work experience, and without regard to his advancing age or impairment caused by disabilities that are not service connected or for which he is not receiving VA compensation.  See 38 C.F.R. §§ 3.340 , 3.341, 4.15, 4.16, 4.18, 4.19 (2010). 
Thus, the Board finds a VA examination is required to evaluate the current severity of the Veteran's VA psychiatric disorder, and to determine if the Veteran is unemployable due to the combined effect of his 38 U.S.C.A. § 1151 disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Pertinent outstanding evidence from the Tomah VA Medical Center, to include any records dated from June 2011 to the present, and any other outstanding evidence should be obtained and associated with the claims folder.   If such effort proves unsuccessful, documentation to that effect should be added to the claims folder. 

2.  Thereafter, schedule the Veteran for an appropriate VA examination(s) to determine the nature, extent and severity of his anxiety disorder, NOS, and dysthymic disorder and for an opinion pertinent to the TDIU claim.  The claims folder should be made available to and reviewed by the examiner. All necessary tests should be performed and all findings should be reported in detail. 

a.  The examiner is asked to note all psychiatric disabilities found to be present.  

b.  The examiner is asked to opine as to whether the Veteran's psychotic disorder (see March 2011 psychiatric examination report) is at least as likely as not related to service, or a VA compensated disability.   

c.  The examiner is also asked to:  (a) determine all current manifestations associated with the Veteran's anxiety and dysthymic disorder and to comment on its severity; and (b) specifically address the degree of social and occupational impairment caused by those disorders.  A current Global Assessment of Functioning (GAF) scale score should be provided. 

d.  The examiner should also opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's 38 U.S.C.A. § 1151 disabilities (anxiety disorder and dysthymic disorder; partial resection of the transverse colon; abdominal scar; and hemorrhoids) either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.   The Veteran's prior stroke is not currently service-connected.  Any opinion should be reconciled with the evidence of record, to include an August 2009 VA examination report, November 2009 private examination report, November 2009 letters from a VA primary care physician and Chief of Staff, a July 2010 VA outpatient note, the January 2011 VA general medical examination report, the March 2011 VA psychiatric examination report, and the Veteran's contentions.

If the examiner opines that the Veteran's VA compensated disabilities do not combine to render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with these current disabilities, given his current skill set and educational background.  
The rationale for all opinions expressed should be provided in a legible report. 

3.  Upon completion of the above-requested development, readjudicate the issues on appeal.  All applicable laws and regulations should be considered.  If any benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


